Name: 98/445/EC: Council Decision of 14 April 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia maintaining in force the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products initialled in Brussels on 17 November 1993 as amended by an Agreement in the form of an Exchange of Letters initialled on 15 June 1995
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  international trade;  European construction
 Date Published: 1998-07-15

 Avis juridique important|31998D044598/445/EC: Council Decision of 14 April 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia maintaining in force the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products initialled in Brussels on 17 November 1993 as amended by an Agreement in the form of an Exchange of Letters initialled on 15 June 1995 Official Journal L 199 , 15/07/1998 P. 0001 - 0005COUNCIL DECISION of 14 April 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia maintaining in force the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products initialled in Brussels on 17 November 1993 as amended by an Agreement in the form of an Exchange of Letters initialled on 15 June 1995 (98/445/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia maintaining in force the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products initialled in Brussels on 17 November 1993 as amended by an Agreement in the form of an Exchange of Letters initialled on 15 June 1995;Whereas, pursuant to Council Decision 96/593/EC of 16 September 1996 on the provisional application of certain agreements between the European Community and certain third countries on trade in textile products (Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Tajikistan, Turkmenistan) (1), pending the completion of procedures required for its conclusion, the Agreement on trade in textile products has been applied on a provisional basis from 1 January 1996;Whereas the Agreement in the form of an Exchange of Letters should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia maintaining in force the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products initialled in Brussels on 17 November 1993 as amended by an Agreement in the form of an Exchange of Letters initialled on 15 June 1995 shall be approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters.Article 3The President of the Council shall, on behalf of the Community, give the notification referred to in paragraph 4 of the Agreement in the form of an Exchange of Letters (2).Done at Luxembourg, 14 April 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ L 263, 16.10.1996, p. 1.(2) The date of entry into force of the Agreement in the form of an Exchange of Letters will be published in the Official Journal of the European Communities by the General Secretariat of the Council.